                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

 MOTIVA PATENTS, LLC,
                                                    CIVIL ACTION NO. 9:18-cv-00180-JRG-KFG
        Plaintiff,
                                                    LEAD CONSOLIDATED CASE
        v.
                                                      JURY TRIAL DEMANDED
 SONY CORPORATION ET AL.,

        Defendants.

              JOINT MOTION TO DISMISS PURSUANT TO RULE 41(a)(2)

       Pursuant to Fed. R. Civ. P. 41(a)(2), Plaintiff Motiva Patents, LLC (“Motiva”) and

Defendant Facebook Technologies, LLC (f/k/a Oculus VR, LLC) (“Facebook”) hereby jointly

move for an order dismissing with prejudice all of Motiva’s claims in this action against

Facebook, with each party to bear its own costs, expenses, and attorneys’ fees.



Dated: October 18, 2019                      Respectfully submitted,

                                             /s/ Matthew J. Antonelli
                                             Matthew J. Antonelli
                                             Texas Bar No. 24068432
                                             matt@ahtlawfirm.com
                                             Zachariah S. Harrington
                                             Texas Bar No. 24057886
                                             zac@ahtlawfirm.com
                                             Larry D. Thompson, Jr.
                                             Texas Bar No. 24051428
                                             larry@ahtlawfirm.com
                                             Michael D. Ellis
                                             Texas Bar No. 24081586
                                             michael@ahtlawfirm.com
                                             Christopher Ryan Pinckney
                                             Texas Bar No. 24067819
                                             ryan@ahtlawfirm.com
                                             ANTONELLI, HARRINGTON
                                             & THOMPSON LLP

                                                1
4306 Yoakum Blvd., Ste. 450
Houston, TX 77006
(713) 581-3000

Stafford Davis
State Bar No. 24054605
sdavis@stafforddavisfirm.com
Catherine Susan Bartles
Texas Bar No. 24104849
cbartles@stafforddavisfirm.com
THE STAFFORD DAVIS FIRM, PC
The People's Petroleum Building
102 N College Ave., 13th Floor
Tyler, Texas 75702
(903) 593-7000

Attorneys for Motiva Patents, LLC


By: /s/ Heidi L. Keefe
Deron R. Dacus
Texas Bar No. 00790553
THE DACUS FIRM, P.C.
821 ESE Loop 323, Suite 430
Tyler, TX 75701
Phone: (903) 705-1117
Fax: (903) 705-1117
ddacus@dacusfirm.com

Heidi L. Keefe (CA Bar 178960)
Mark R. Weinstein (CA Bar 193043)
Philip H. Mao (CA Bar 300711)
Elizabeth L. Stameshkin (CA Bar 260865)
Azadeh R. Morrison (CA Bar 311046)
COOLEY LLP
3175 Hanover Street
Palo Alto, CA 94304
Phone: (650) 843-5000
hkeefe@cooley.com
mweinstein@cooley.com
pmao@cooley.com
lstameshkin@cooley.com
amorrison@cooley.com

Eamonn Gardner (CA Bar 310834)
COOLEY LLP

  2
4410 Eastgate Mall
San Diego, CA 92121
Phone: (858) 550-6000
egardner@cooley.com


Attorneys for Defendant Facebook
Technologies, LLC F/K/A Oculus VR, LLC




  3
                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 18th day of October 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
to all counsel of record.
                                                       /s/ Matthew J. Antonelli
                                                       Matthew J. Antonelli


                             CERTIFICATE OF CONFERENCE

         I hereby certify that I have conferred with counsel for Facebook who granted permission
for this motion to be filed as a joint motion.

                                                     /s/ Matthew J. Antonelli
                                                     Matthew J. Antonelli




                                                 4
